DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 
It is argued by the applicant on page 10 of the remarks that “the Office Action has not established that the combination of a blue light blocking portion 1631, a blue light blocking portion 1632, and a partition 1620 of Jeon perform all of i) absorb a first color light, ii) transmit second and third color lights, and iii) cover upper and side surfaces of the light conversion parts”.
However, the examiner is not persuaded because fig. 9 of Jeon clearly discloses that the combination of a blue light blocking portion 1631, a blue light blocking portion 1632, and a partition 1620 of Jeon perform all of i) absorb a first color light (fig. 9 LB from 1100 is absorb), ii) transmit second (red is transmitted), and third color (Green is transmitted) lights, and iii) cover upper and side surfaces of the light conversion parts (see fig. 9 showing 1631 cover upper surface of 1640 and portion of 1620 cover side surface of 1640 and 1632 cover upper surface of 1650 and portion of 1620 cover side surface of 1650).
It is argued by the applicant that “the Office Action has not established that the partition 1620 is able to absorb a first color light and transmit second and third color lights. While there is mention in the Jeon of another partition 120, paragraph [0053] of Jeon merely describes the partition 120 as including a black matrix. Further, the Office Action has not established that a black matrix is capable of absorbing a first color light and transmitting second and third color lights.”


 It is argued by the applicant in the remarks that “since the color filters 261/262 and the barrier layer 241 of Kim are separate discontinuous layers, they do not teach the light absorbing layer of claim 1 that integrally covers.”
However, the examiner is not persuaded because https://www.dictionary.com/browse/integral defines “integral” as consisting or composed of parts that together constitute a whole. As such fig. 9 of Jeon discloses the combination structure of layers 1631/1632/1620 to integrally cover upper and side surfaces the first 1640 (see 1631 covers 1640 upper surface and 1620 integrally covers 1640 side surface) and second conversion parts (see 1632 covers 1650 upper surface and 1620 integrally covers 1650 side surface) and expose at least a portion of a top surface of the transmission part 1660 (see upper surface of 1660 is not covered).
In response to applicant on pages 11-12 of the remarks regarding the Kim’s reference, the Kim reference is not primary reference and that Kim’s reference is only to show the obviousness of the limitations, and the combination of Jeon and Kim structure would have one meeting the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 12 - 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JEON et al. 20170242292 (Jeon).

    PNG
    media_image1.png
    610
    523
    media_image1.png
    Greyscale



a display element layer 1100 configured to output first color light (par [0093] - blue light); 
an encapsulation layer 1400 disposed on the display element layer; 
a light control layer disposed on the encapsulation layer, the light control layer comprising: 
a first conversion part 1640 configured to receive the first color light (blue) and to output second color light (red) different from the first color light (par [0101]); 
a second conversion part 1650 configured to receive the first color light (blue) and to output third color light (green – par [0101]) different from the first color light and the second color light; and 
a transmission part 1660 configured to transmit the first color light (par [0051]); 
a light absorbing layer (combination of layer 1631/1632/1620 absorbs blue and transmit out going color) disposed on the encapsulation layer 1400 to integrally cover upper and side surfaces the first 1640 (see 1631 covers 1640) and second conversion parts (see 1632 covers 1650) and expose at least a portion of a top surface of the transmission part 1660; and 
a color filter layer 1671/1672/1670 (filters out external – see par [066] - external light is prevented from being mixed with the red light L1.sub.R and the green light L1.sub.G which are emitted from the first and second color conversion layers – as such is a type of color filter) disposed on the light absorbing layer, 
wherein the light absorbing layer (combination of layer 1631/1632/1620) is configured to absorb the first color light and to transmit the second color light and the third color light. 

Regarding claim 15, fig. 9 of Jeon discloses a display device comprising: 
a window (top surface of 1610 is light window); 
a display panel (all combination of elements below 1610); and 

wherein the display panel comprises (see rejection of claim 1 above): 
a display element layer configured to output first color light; 
an encapsulation layer disposed on the display element layer; 
a light control layer disposed on the encapsulation layer, the light control layer comprising: a first conversion part configured to receive the first color light and to output second color light different from the first color light; 
a second conversion part configured to receive the first color light and to output third color light different from the first color light and the second color light; and a transmission part configured to transmit the first color light; 
a light absorbing layer disposed on the encapsulation layer to integrally cover upper and side surfaces of the first and second conversion parts and expose at least a portion of a top surface of the transmission part; and 
a color filter layer disposed on the light absorbing layer, wherein the light absorbing layer is configured to absorb the first color light and to transmit the second color light and the third color light, and 
wherein the adhesive layer (body layer of 1610 which forms interface adhesion with layer in direct contact with 1610 at the interface)  is disposed between the color filter layer and the window (top surface of 1610 is light window. 


    PNG
    media_image2.png
    781
    553
    media_image2.png
    Greyscale


Regarding claim 20, fig. 9 of Jeon discloses a display panel comprising: 

an encapsulation layer 1400 disposed on the display element layer; 
a light control layer which includes first to third pixel areas (C1, C2, C3) respectively overlapping with the first to third light emitting elements and a light blocking area (1671/1672/1670 – external light is prevented from being mixed with the red light L1.sub.R and the green light L1.sub.G which are emitted from the first and second color conversion layers – as such is a type of light blocking) partitioning the first to third pixel areas, is disposed on the encapsulation layer, and is configured to receive the first color light (blue) and to output second color light (red) different from the first color light (see rejection of claim 1 above); and
a light absorbing layer (1640/1650/1660) disposed on the encapsulation layer, the light absorbing layer comprising: 
a first light absorbing portion 1640 overlapping with the first pixel area; 
a second light absorbing portion 1650 overlapping with the second pixel area; and a third light absorbing portion 1660 overlapping with the light blocking area (1670 is part of light blocking layer), 
wherein the first, second, and third light absorbing portions are integrally connected and each of the first, second, and third light absorbing portions is configured to absorb the first color light  (blue) and to transmit the second color light (green from 1650).

Regarding claim 2, fig. 9 of Jeon discloses wherein the first conversion part, the second conversion part and the transmission part are spaced apart from each other and it would have been necessary the case that Jeon discloses wherein the first conversion part, the second conversion part and the transmission part are spaced apart from each other in a plan view as there is no overlapping of the elements and are disposed directly (as it is not offset to the side) on the encapsulation layer, wherein 

Regarding claim 3, fig. 9 of Jeon discloses wherein the color filter layer comprises: a first color filter 1671 which overlaps with the first conversion part 1640, is disposed on the light absorbing layer, and has the second color; a second color filter 1672 which overlaps with the second conversion part 1650, is disposed on the light absorbing layer, and has the third color; and a third color filter 1673 overlapping with the transmission part and having the first color. 

Regarding claim 4, fig. 9 of Jeon discloses further comprising first to third pixel areas (C1-C3) respectively overlapping with the first to third color filters and a light blocking area (area of 1620) partitioning the first to third pixel areas, and wherein the third pixel area C3 overlaps with the top surface of the transmission part exposed by the light absorbing layer. 

Regarding claim 5, fig. 9 of Jeon discloses wherein the third color filter 1670 comprises: a filter portion (portion of 1670) overlapping with the third pixel area C3 and disposed on the transmission part 1660; and a light blocking portion (portion of 1620) overlapping with the light blocking area (area occupied by 1620) and disposed on the light absorbing layer. 

Regarding claim 6, fig. 9 of Jeon discloses wherein the light blocking portion covers a portion of each of the first and second color filters (side portions) and is disposed on the light absorbing layer. 



Regarding claim 9, Jeon necessary discloses wherein the encapsulation layer has the first color as the first color is transmitted through the encapsulation layer. 

    PNG
    media_image3.png
    782
    545
    media_image3.png
    Greyscale




Regarding claim 13, fig. 9 of Jeon discloses wherein at least one of the first electrode or the second electrode has an uneven shape (it is separated shape so it is uneven). 

Regarding claim 14, fig.9 of Jeon discloses wherein the first conversion part includes a first illuminant configured to convert the first color light into the second color light, and the second conversion part includes a second illuminant configured to convert the first color light into the third color light. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 8, 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Kim et al. 20180164640 (Kim).
Regarding claim 8, Jeon discloses claim 1, and also disclose wherein the first color is a blue color. Jeon does not disclose that the light absorbing layer has a yellow color.
However, par [0162] of Kim discloses of a yellow filter 266 is a kind of color filter that may transmit the red light and the green light and block the blue light. In respect of wavelength range, the yellow filter 266 has a relatively low transmittance in a wavelength range from about 450 nm to about 495 nm which corresponds to blue light and has a relatively high transmittance in a wavelength range from about 500 nm to about 565 nm which corresponds to green light and in a wavelength range from about 620 nm to about 780 nm which corresponds to red light.
In view of such teaching, it would have been obvious to form a display panel of Jeon further comprising that the light absorbing layer has a yellow color such as taught by Kim because a yellow filter 266 is a kind of color filter that may transmit the red light and the green light and block the blue light and that in respect of wavelength range, the yellow filter 266 has a relatively low transmittance in a wavelength range from about 450 nm to about 495 nm which corresponds to blue light and has a relatively high transmittance in a wavelength range from about 500 nm to about 565 nm which corresponds to green light and in a wavelength range from about 620 nm to about 780 nm which corresponds to red light.

Regarding claim 10, Jeon discloses claim 1, but does not disclose wherein the light absorbing layer includes a light absorbing dye configured to absorb light, corresponding to a predetermined wavelength range, of light incident from an outside. 

In view of such teaching, it would have been obvious to form a display panel of Jeon further comprising wherein the light absorbing layer includes a light absorbing dye configured to absorb light, corresponding to a predetermined wavelength range, of light incident from an outside such as taught by Kim because a yellow filter 266 is a kind of color filter that may transmit the red light and the green light and block the blue light and that in respect of wavelength range, the yellow filter 266 has a relatively low transmittance in a wavelength range from about 450 nm to about 495 nm which corresponds to blue light and has a relatively high transmittance in a wavelength range from about 500 nm to about 565 nm which corresponds to green light and in a wavelength range from about 620 nm to about 780 nm which corresponds to red light.

Regarding claim 11, note that according to Kim’s teaching, it would have been obvious to form a display wherein the light absorbing dye is configured to absorb light corresponding to a wavelength range between a peak wavelength of the second color light and a peak wavelength of the third color light, wherein a peak wavelength of the first color light is less than the peak wavelength of the third color light, and the peak wavelength of the third color light is less than the peak wavelength of the second color light in order to meet the a desired light output.



However, par [0162] of Kim discloses of a yellow filter 266 is a kind of color filter that may transmit the red light and the green light and block the blue light. In respect of wavelength range, the yellow filter 266 has a relatively low transmittance in a wavelength range from about 450 nm to about 495 nm which corresponds to blue light and has a relatively high transmittance in a wavelength range from about 500 nm to about 565 nm which corresponds to green light and in a wavelength range from about 620 nm to about 780 nm which corresponds to red light.
In view of such teaching, it would have been obvious to form a display panel of Jeon further comprising the light absorbing layer has a yellow color such as taught by Kim because a yellow filter 266 is a kind of color filter that may transmit the red light and the green light and block the blue light and that in respect of wavelength range, the yellow filter 266 has a relatively low transmittance in a wavelength range from about 450 nm to about 495 nm which corresponds to blue light and has a relatively high transmittance in a wavelength range from about 500 nm to about 565 nm which corresponds to green light and in a wavelength range from about 620 nm to about 780 nm which corresponds to red light.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Yang et al. 20170317316 (Kim).
Regarding claim 16, Jeon discloses claim 15, but does not disclose wherein the adhesive layer includes a light absorbing dye configured to absorb light, corresponding to a predetermined wavelength range, of light incident from an outside. 

In view of such teaching, it would have been obvious to form a display of Jeon further comprising wherein the adhesive layer includes a light absorbing dye configured to absorb light, corresponding to a predetermined wavelength range, of light incident from an outside such as taught by Yang in order to absorbs light having a wavelength needing to be absorbed.

Regarding claim 17, according to Yang teaching, it would have been obvious to form a display of Jeon and Yang further wherein the light absorbing dye includes: a first absorbing dye configured to absorb light corresponding to a first wavelength range between a peak wavelength of the first color light and a peak wavelength of the third color light; and a second absorbing dye configured to absorb light corresponding to a second wavelength range between a peak wavelength of the second color light and the peak wavelength of the third color light, wherein the peak wavelength of the first color light is less than the peak wavelength of the third color light, and the peak wavelength of the third color light is less than the peak wavelength of the second color light in order to prevent outside light from interacting with outgoing light to preserve the purity of the outgoing light.

Regarding clam 18, according to Yang teaching, it would have been obvious to form a display of Jeon and Yang further wherein the light absorbing dye further includes: a third absorbing dye configured to absorb light corresponding to a third wavelength range higher than the peak wavelength of the second color light in order to prevent outside light from interacting with outgoing light to preserve the purity of the outgoing light.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829